department of the treasury certified taxpayer_identification_number person to contact fax employee id number tel refer reply to in re exempt status tax years uil index internal_revenue_service tege appeals programs n los angeles street los angeles ca number release number date hay redaction legend a c i i dear this is a final adverse determination as to your application_for exempt status under sec_501 a as an organization described under sec_501 c of the internal_revenue_code our adverse determination was made for the following reason s you have not demonstrated that you are organized and operated exclusively for charitable educational or other purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals as required by sec_501 c of the internal_revenue_code sec_1_501_c_3_-1 you appear to be operated primarily for the purpose of carrying_on_a_trade_or_business of buying rehabilitating and selling or leasing real_property sec_1 c -1 e your proposed customers are not limited to any charitable_class further you have not established that your operations serve public rather than private interests sec_1 c - d ii contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the 5t ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call1-877-777-4778 and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_61 c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter cc sincerely nan shimizu appeals t earn manager department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date may legend corporation service dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code i r c sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 c the basis for our conclusion is set forth below facts you incorporated as a non-profit corporation under your state laws your articles of incorporation provide that your specific and primary purpose is to assist governmental agencies lessen the burden of government reduce vacant abandoned blighted and poorly maintained homes and to assist people to obtain housing and to erect maintain and rebuild public buildings monuments or works specifically you intend to partner with banks state and local_government entities and home owners associations hoas to help reduce blighted properties stabilize communities and aid in the foreclosure process activities you state that you will perform the following activities purchase of real_property rehabilitation of real_property sale of real_property lease of real_property lien negotiation community liaison and education you state that you will spend percent of your time and money buying rehabilitating selling and leasing properties you will hire independent contractors to rehabilitate your properties then you will either sell or lease your properties if you lease the properties you state that you will provide renters with a portable lease option you explain that under this option the renter can transfer their accumulated 'hard equity' extra payments above rent but not property appreciation during the course of a lease to the lease or purchase of any of your other properties you state that you will impose no restrictions on who may rent your properties but that you will give preference to low and moderate income families first-time homebuyers and veterans you state that the maximum allowable rent for these individuals will be percent of gross_income or percent of net_income and non-taxable income will be grossed up by percent in calculating eligibility otherwise you state that you will set rental rates using a capitalization rate formula with an percent maximum cap rate and a brokers price option to determine market_value if you sell the properties you do not state whether you will sell at above or below market_value however you state that all of your income is derived from appreciated values received from the sale or rent of rehabilitated properties furthermore you state that you will spend percent of your time and money negotiating liens on your properties you state that you can foreclose on approved vacant properties while negotiating priority lienholder forgiveness and beginning the process of blight resolution specifically you state that you will work with local code enforcement officials to develop a plan to bring the property into compliance and to reach an agreement on the mitigation of code enforcement liens on candidate properties finally you state that will spend percent of your time and money educating the public however you also state that you will not offer hoa's educational program s you describe no other educational activities relationships with other organizations you state that you are an affinity partner with the corporation the corporation identifies properties for purchase and then provides you with a customized list of vacant and foreclosed properties additionally you leverage the corporation's banking relationships to help acquire bank owned properties in exchange you encourage municipalities to use the corporation's services including service you describe your relationship with the corporation as being arm's length but failed to provide a copy of your partnership_agreement or contract with the corporation you describe yourself as a highly marketable solution and potentially a very profitable opportunity for the corporation additionally you state that you will grow the corporation model and increase the corporation's scope of services further distancing the corporation from potential competition and assisting the corporation in its marketing of new sales opportunities finally you state that if you fail to acquire a property at auction then the corporation will still make a small profit via the passed on research and preparation document costs additionally you state that you anticipate having relationships with other organizations and government entities but that no such relationships currently exist law sec_501 a provides that an organization described in sec_501 c shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 c describes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1 c -1 a provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for one or more of exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d provides that the term charitable is used in sec_501 c in its generally accepted legal sense and includes among other things lessening the burdens of government relief of the poor and distressed or of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or to defend human and civil rights secured_by law revrul_68_17 1968_1_cb_247 held that an organization formed to conduct a model demonstration housing program for low-income families and disseminate information about the results of the program qualified for recognition under sec_501 c the organization's membership consisted of other nonprofit institutions neighborhood groups and individuals the object of the demonstration program was to test the feasibility cost procedural and financial aspect of providing housing for low-income families through the acquisition rehabilitation and resale or lease of residential structures in a deteriorating neighborhood local_government officials and departments cooperated in the program by preparing renewal plans and transferring properties taken through tax foreclosure to the organization at cost the organization sold or leased homes rehabilitated by the organization in the model demonstration program to low-income or displaced families on a nonprofit basis the organization did no new_construction a grant from the department of housing and urban development hud provided part of the financing for the organization's project the organization obtained supplemental financing from public contributions and the sale of interest-bearing obligations the ruling held that the organization performed charitable activities because its demonstration program combated community deterioration revrul_70_585 c b held generally that an organization formed for charitable purposes and accomplishing those purposes through a program of providing housing for low and in certain circumstances moderate income families qualifies for recognition under sec_501 c situation involved an organization formed to provide new home construction and the renovation of existing homes for sale to low income families on long-term low-payment plans it purchases homes for renovation and lots for building new homes throughout the city in which it is located it builds new homes for sale to low income families who qualify for loans under a federal housing program and who cannot obtain financing through conventional channels it also aids financially those families eligible for the loans that do not have the necessary down payment rehabilitated homes are made available to families who cannot qualify for any kind of mortgage loan the cost of these homes is recovered if possible through very small periodic_payments the organization derives its operating funds through federal loans and contributions from the general_public where possible renovations are made with volunteer help the organization performed charitable activities because it relieved the poor and distressed by providing homes for low income families who otherwise could not afford them situation involved an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open occupancy basis housing units were sold at or below cost to low_or_moderate_income families or rented with options to purchase to families who could not afford to purchase preference was given to families previously located in ghetto areas the organization was financed by contributions from the general_public and by funds obtained under federal and state housing programs the ruling held that the organization engaged in charitable activities because its activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions situation involved an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community studies of the area showed that the median income levels in the area were lower than in other sections of the city and the housing located in the area is generally old and badly deteriorated the organization's membership was composed of the residents businesses and community organizations in the area the organization cooperated with the local redevelopment authority in providing residents of the area with decent safe and sanitary housing without relocating them outside the area the organization is supported by federal funds membership fees and contributions the ruling held that the organization engaged in charitable activities because its activities combated community deterioration by assisting in the rehabilitation of an old and run-down residential area situation involved an organization formed to build new housing facilities for the purpose of helping families to secure decent safe and sanitary housing at prices they can afford its membership is composed of community organizations that are concerned with the growing housing shortage in the community a study of the area shows that because of the high cost of land increased interest rates and the growing population there is a shortage of housing for moderate income families in the community the organization planed to erect housing that would be rented at cost to moderate income families the organization is financed by mortgage money obtained under federal and state programs and by contributions from the general_public the ruling held that the organization did not perform charitable activities because the organization's program was not designed to provide relief to the poor or to carry out any other charitable purpose revproc_96_32 c b sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable under sec_501 for relieving the poor and distressed and describes the facts_and_circumstances_test that will apply to determine whether organizations that fall outside the safe_harbor relieve the poor and distressed it also clarifies that housing organizations may rely on other charitable purposes to qualify for recognition of exemption the safe_harbor requires that the housing be affordable to the charitable beneficiaries in the case of rental housing this requirement will ordinarily be satisfied by the adoption of a rental policy that complies with government-imposed rental restrictions or otherwise provides for the limitation of the tenant's portion of the rent charged to ensure that the housing is affordable to low-income and very low-income residents in the case of homeownership programs this requirement will ordinarily be satisfied by the adoption of a mortgage policy that complies with government-imposed mortgage limitations or otherwise makes the initial and continuing costs of purchasing a home affordable to low and very low income residents facts and circumstances that demonstrate relief of the poor may include but are not limited to the following a substantially greater percentage of residents than required by the safe_harbor with incomes up to percent of the area's very low-income limit limited degree of deviation from the safe_harbor percentages limitation of a resident's portion of rent or mortgage payment to ensure that the housing is affordable to low-income and very tow-income residents participation in a government housing program designed to provide affordable housing operation through a community-based board_of directors particularly if the selection process demonstrates that community groups have input into the organization's operations the provision of additional social services affordable to the poor residents relationship with an existing sec_501 c organization active in low-income_housing for at least five years if the existing organization demonstrates control acceptance of residents who when considered individually have unusual burdens such as extremely high medical costs which cause them to be in a condition similar to persons within the qualifying_income limits in spite of their higher incomes participation in a homeownership program designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing existence of affordability covenants or restrictions running with the property in 326_us_279 the supreme court held that the presence of private benefit if substantial in nature will destroy an organization's tax-exempt status regardless of the organization's other charitable purposes or activities in 92_tc_1053 the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the private benefit of the republican party because the its curriculum was tailored to republican interests the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests private benefits included advantage profit fruit privilege gain or interest however o ccasional economic benefits flowing to persons as an incidental consequence of an organization pursing exempt charitable purposes will not generally constitute prohibited private benefit analysis an organization seeking tax-exempt status under sec_501 c must be organized and operated exclusively for charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual sec_1 c -1 a the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 c regardless of the number or importance of any other exempt purposes 326_us_279 see sec_1 c -1 c based on the information and supporting documentation you do not qualify for recognition under sec_501 c because you operate for one or more substantial nonexempt purpose your primary activity is buying rehabilitating selling and leasing properties in certain circumstances this activity may be a charitable activity within the meaning of sec_501 c see sec_1 c -1 d revrul_70_585 situation sec_1 through revrul_68_17 however your housing rehabilitation program fails to combat community deterioration eliminate prejudice and discrimination lessen neighborhood tensions or provide relief to the poor and distressed or underprivileged first you do not target any specific areas in your state for rehabilitation including areas with actual or potential deterioration or in which prejudice and discrimination exist second you do not intend to use volunteers to rehabilitate your properties third you intend to sell your properties at market rates market rates may be at or below cost but you provide no information about your anticipated purchase prices or rehabilitation costs whether you will profit from the sale your rehabilitated properties is unknown fourth you do not intend to provide financial assistance finally your primary source_of_income will be from the sale of properties furthermore the facts and circumstances do not establish that your activities relieve the poor and distressed see revproc_96_32 first you do not indicate how you will choose purchasers for your rehabilitated properties second you indicate that you will only limit some not all renters' monthly payments the individuals receiving discounted rent do not necessarily comply with definition of low-income or very low-income describe in revproc_96_32 third you do not indicate whether purchasers' mortgage payments will be limited in order to ensure that the housing is affordable to low-income residents or whether you will impose any affordability covenants or restrictions that will run with the land fourth you do not participate in any government housing programs designed to provide affordable housing or homeownership programs designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing fifth you failed to establish that you operate through a community-based board_of directors finally you do not have any relationships with existing sec_501 c organizations active in low-income_housing for at least five years for these reasons your housing rehabilitation activity is not a charitable activity within the meaning of sec_501 c you spend of your time and money conducting your housing rehabilitation activities accordingly you are not operated exclusively for one or more exempt_purpose additionally an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals or if it serves a public rather than private interest sec_1 c -1 c d ii the organization seeking recognition bears the burden of establishing that it is not operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 the courts also define private benefit as nonincidental benefits conferred on disinterested persons that service private interests 92_tc_1053 prohibited private benefit may include an 'advantage profit fruit privilege gain or interest ' 1ft you failed to establish that you are not operated for the benefit of private interests you describe your relationship with the corporation as being arm's length but the facts and circumstances indicate otherwise you appear to operate for the corporation's benefit by increase ing the corporation's scope of services further distancing the corporation from potential competition and assisting the corporation in its marketing of new sales opportunities furthermore the corporation may profit from your operations accordingly your operations may benefit private interests conclusion based on the above we have determined that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 c you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager eo technical
